

SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this 6th day of May, 2009 by and between SRKP 21, Inc., a
Delaware corporation (“SRKP 21”) and the stockholders of SRKP 21, as set forth
on Schedule I attached hereto (such stockholders collectively referred to herein
as the “Stockholders”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Exchange Agreement (as
hereinafter defined).
 
RECITALS
 
WHEREAS, on March 3, 2009, SRKP 21 entered into a Share Exchange Agreement with
Attainment Holdings Limited, a British Virgin Islands Corporation (“Attainment
Holdings”), Excel Profit Global Group Limited, a British Virgin Islands
corporation and sole shareholder of Attainment Holdings ("Excel Profit") and as
to certain portions the agreement, certain designees (the “Exchange Agreement”),
a copy of which is attached hereto as Exhibit A;


WHEREAS, pursuant to the terms of the Exchange Agreement, and as a condition to
the completion of the transactions contemplated by the Exchange Agreement, SRKP
21 agreed to enter into an agreement with the Stockholders to cancel (i) an
aggregate of 5,016,390 shares of SRKP 21 common stock held by such Stockholders
(the “Shares”), as such Shares are more particularly set forth on Schedule I
attached hereto, and (ii) an aggregate of 6,131,945 warrants to purchase shares
of SRKP 21 common stock held by such Stockholders (the “Warrants”), as such
Warrants are more particularly set forth on Schedule II attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 21 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


AGREEMENT


1.  DUTIES
 
1.1  Rights and Obligations of the Parties.  The parties shall be entitled to
such rights and shall perform such duties as set forth herein.  In the event
that the terms of this Agreement conflict in any way with the provisions of the
Exchange Agreement, the Exchange Agreement shall control.
 
1.2 Cancellation of Shares and Warrants.  On the Closing Date of the Exchange
Agreement, the Shares and the Warrants shall be deemed automatically
cancelled.  The Stockholders agree to execute any and all documents, including,
but not limited to, stock powers for the stock certificates representing the
Shares, as SRKP 21 reasonably determines necessary to effect the cancellation of
the Shares and the Warrants pursuant to the terms of this Agreement.

 
1

--------------------------------------------------------------------------------

 

2.  DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1  Cash Dividends; Voting Rights.  Prior to the Closing of the Exchange
Agreement, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if any, and have rights to vote their
respective Shares, if any such matter requiring stockholder approval shall
arise.


2.2  Stock Splits; Stock Dividends.  In the event of any stock split or other
similar transaction with respect to SRKP 21 common stock that becomes effective
prior to the Closing of the Exchange Agreement, the additional shares or
warrants issued with respect to the Shares or the Warrants shall be similarly
cancelled.
 
3.  MISCELLANEOUS
 
3.1  Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2  Notices.  Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 21:
 
SRKP 21, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.:  (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I.


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3  Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
3.5  Severability.  If any provision or section of this Agreement is determined
to be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.

 
2

--------------------------------------------------------------------------------

 

3.6  Interpretation.  The headings and subheadings contained in this Agreement
are for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8  Amendments.  This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
[Signatures appear on following page]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.
 
SRKP 21, INC.
STOCKHOLDERS
    By:     /s/ Richard Rappaport     
Name:
Richard Rappaport
/s/ Debbie Schwartzberg
Title:
President
Debbie Schwartzberg
     
/s/ Debbie Schwartzberg
 
The Julie Schwartzberg Trust dated 2/9/2000
 
By:
Debbie Schwartzberg
 
Its:
Trustee
     
/s/ Debbie Schwartzberg
 
The David N. Sterling Trust dated 2/3/2000
 
By:
Debbie Schwartzberg
 
Its:
Trustee
     
/s/ Janine Frisco
 
Janine Frisco
     
/s/ Richard Rappaport
 
WestPark Capital Financial Services, LLC
 
By:
Richard Rappaport
 
Its:
Chief Executive Officer
     
/s/ Richard Rappaport
 
Richard Rappaport


 
4

--------------------------------------------------------------------------------

 



 
/s/ Anthony Pintsopoulos
 
Anthony Pintsopoulos
     
/s/ Richard Rappaport
 
Amanda Rappaport Trust
 
By:
Richard Rappaport
 
Its:
Trustee
     
/s/ Richard Rappaport
 
Kailey Rappaport Trust
 
By:
Richard Rappaport
 
Its:
Trustee
     
/s/ Kevin DePrimio
 
Kevin DePrimio
     
/s/ Jason Stern
 
Jason Stern


 
5

--------------------------------------------------------------------------------

 

Schedule I


Stockholders of SRKP 21, Inc.



 
Stockholder
 
Shares to be
cancelled per the
terms of this
Agreement
   
Pre-Closing Shares
   
Post-Closing Shares
 
1.
Debbie Schwartzberg
    706,893       1,000,000       293,107    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                   
2.
Janine Frisco
    175,574       248,374       72,800    
200 Oceangate, Suite 1500
                         
Long Beach, CA 90802-4302
                                                   
3.
WestPark Capital Financial Services, LLC
    1,960,907       2,773,979       813,072    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
4.
Richard Rappaport
    802,621       1,135,420       332,799    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
5.
Anthony Pintsopoulos
    501,639       709,639       208,000    
c/o SRKP 21, Inc.
                         
4737 North Ocean Drive, Suite 207
                         
Lauderdale by the Sea, FL 33308
                                                   
6.
Amanda Rappaport Trust
    225,738       319,338       93,600    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
7.
Kailey Rappaport Trust
    225,738       319,338       93,600    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
8.
Kevin DePrimio
    175,574       248,374       72,800    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
9.
Jason Stern
    100,328       141,928       41,600    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
10.
The Julie Schwartzberg Trust dated 2/9/2000
    70,689       100,000       29,311    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                   
11.
The David N. Sterling Trust dated 2/3/2000
    70,689       100,000       29,311    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                              5,016,390      
7,096,390       2,080,000  


 
6

--------------------------------------------------------------------------------

 

Schedule II


Warrantholders of SRKP 21, Inc.



 
Warrantholder
 
Warrants to be
cancelled per the terms
of this Agreement
   
Pre-Closing
Warrants
   
Post-Closing Warrants
 
1.
Debbie Schwartzberg
    864,094       1,000,000       135,906    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                   
2.
Janine Frisco
    214,618       248,374       33,756    
200 Oceangate, Suite 1500
                         
Long Beach, CA 90802-4302
                                                   
3.
WestPark Financial Services, LLC
    2,396,978       2,773,979       377,001    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
4.
Richard Rappaport
    981,109       1,135,420       154,311    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
5.
Anthony Pintsopoulos
    613,195       709,639       96,444    
c/o SRKP 21, Inc.
                         
4737 North Ocean Drive, Suite 207
                         
Lauderdale by the Sea, FL 33308
                                                   
6.
Amanda Rappaport Trust
    275,938       319,338       43,400    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
7.
Kailey Rappaport Trust
    275,938       319,338       43,400    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
8.
Kevin DePrimio
    214,618       248,374       33,756    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                                                   
9.
Jason Stern
    122,639       141,928       19,289    
1900 Avenue of the Stars, Suite 310
                         
Los Angeles, CA 90067
                       

 
10.
The Julie Schwartzberg Trust dated 2/9/2000
    86,409       100,000       13,591    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                   
11.
The David N. Sterling Trust dated 2/3/2000
    86,409       100,000       13,591    
785 5th Avenue , Apt 10C
                         
New York, NY 10022
                                                            6,131,945      
7,096,390       964,444  


 
7

--------------------------------------------------------------------------------

 

Exhibit A


Share Exchange Agreement
 
 
 

--------------------------------------------------------------------------------

 
